Case 9:19-cv-81230-RLR Document 1 Entered on FLSD Docket 09/04/2019 Page 1 of 15




                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF FLORIDA
                                            CASE#     9:19-cv-81230

  HAROULA LARMER,
      Plaintiff(s),
  vs.


  DEBSKI & ASSOCIATES, P.A.
       Defendants(s),
  ______________________________________/


                                              PLAINTIFF’S COMPLAINT

  COMES NOW the Plaintiff, HAROULA LARMER, (hereinafter referred to as the “Plaintiff” or
  “HAROULA LARMER”), by and through her undersigned attorney, and sues the Defendant,
  DEBSKI & ASSOCIATES, P.A., (hereinafter referred to as the “Defendant” or “D&A”), for
  damages and other relief pursuant to the Federal Fair Debt Collection Practices Act (hereinafter
  “FDCPA”) and the Florida Consumer Collection Practices Act, Chapter 559, F.S., (hereinafter
  “FLCCPA”) in support thereof alleges:




                                  ALLEGATIONS COMMON TO ALL COUNTS

  1.        The Court has original jurisdiction in this action by virtue of 28 U.S.C. §1331 because the
            matter in dispute involves a federal law arising under the Constitution, laws, or treatises
            of the United States, to wit: the FDCPA, 15 U.S.C. §1692.

  2.        The Court has supplemental jurisdiction over the state law claims pursuant to 28 U.S.C.
            §1367(a), as the other claims are so related to claims in the action within such original
            jurisdiction that they form part of the same case or controversy under Article III of the
            United States Constitution.

  3.        Venue is proper in this District under 28 U.S.C. §1391(b) because the allegations herein
            relate to Defendant’s transactions in this District, and its infliction of injury on Plaintiff in

                                                 Page 1 of 15
  C:\Users\jjrsp\Desktop\filing\1-0Comp.doc
Case 9:19-cv-81230-RLR Document 1 Entered on FLSD Docket 09/04/2019 Page 2 of 15




            the State of Florida. This is the judicial district in which a substantial part of the events
            or omissions giving rise to the claim occurred, or a substantial part of property that is the
            subject of the action is situated. The Defendant is a Florida domestic for profit company.

  4.        This is an action for damages for violation of the FDCPA 15 U.S.C. §1692, et seq., and
            damages and other relief pursuant to FLCCPA §559.72(9), F.S.

  5.        At all times material hereto, the Plaintiff is a resident of Palm Beach County, Florida,
            over the age of 18 years, and otherwise sui juris in all respects.

  6.        The Plaintiff and/or her attorney received the debt collection communications alleged in
            this complaint directly and/or indirectly.

  7.        At all times material hereto, the Plaintiff is a consumer pursuant to the FDCPA and the
            FLCCPA in that she is a natural person obligated or allegedly obligated to pay a
            consumer debt. Specifically, a debt for a consumer credit card.

  8.        At all times material hereto, the Defendant is a law firm specializing in collecting
            consumer loans and debts in the State of Florida, including the consumer debt allegedly
            owed by the Plaintiff.

  9.        At all times material hereto, the Defendant is a consumer debt collector within the
            meaning of the FDCPA and the FLCCPA in that: the Defendant used instrumentalities of
            interstate commerce such as the mails and the internet in their business the principal
            purpose of which is the collection of consumer debts; and, the Defendant regularly
            collects or attempts to collect, directly or indirectly, consumer debts owed or due or
            asserted to be owed or due another.

  10.       The Defendant holds itself out as a consumer debt collector stating:

            1.         They are a Debt Collection Law Firm.

            2.         They are Collections Attorney.

                                              Page 2 of 15
  C:\Users\jjrsp\Desktop\filing\1-0Comp.doc
Case 9:19-cv-81230-RLR Document 1 Entered on FLSD Docket 09/04/2019 Page 3 of 15




            3.         Debski & Associates P.A. is deemed a Debt Collector under the Fair Debt
                       Collection Practices Act. You have reached the web site of the law firm of
                       Debski & Associates P.A. A majority of our practice may involve the collection
                       of a debt. This law firm is deemed a debt collector under the Fair Debt Collection
                       Practices Act. This is an attempt to collect a debt any and all information obtained
                       will be used for the purpose of collecting a debt.
            4.         Thank you for visiting the online home of Debski & Associates P.A., a law firm
                       representing the business and banking communities in the States of Florida and
                       Georgia. Founded in 2003, Debski & Associates' clients include one of the
                       world’s five largest banks, four Fortune 50 companies and local small businesses.

                       With over forty combined years of legal experience, Debski & Associates P.A.’s
                       attorneys provide our clients professional legal collection and collateral recovery
                       services. We pride ourselves in being accessible, responsive, and always looking
                       for innovative ideas to be the best at our profession. Debski & Associates P.A. is a
                       leader in the legal collections profession and its staffs’ involvement in bar
                       committees, professional organizations and associations demonstrates this
                       commitment.
                       If you require collection or collateral recovery services in Florida or Georgia,
                       please contact Debski & Associates P.A. We look forward to serving your needs.
            5.         We recognize the financial urgency that delinquent consumer and commercial
                       accounts can create for you and the impact of outstanding receivables on your
                       company. Representing the rights of banks and companies, Debski & Associates
                       P.A. provides comprehensive collection, legal and collateral recovery services to
                       companies dealing with debt recovery matters.

                       Although Debski & Associates P.A. represents four Fortune 50 companies and
                       one of the world’s top five banks, we pride ourselves on providing our services
                       affordably to local businesses. Here is a list of industries we service:
                       •         Advertising & Internet Services
                       •         Accounting & Professional Services
                       •         Automobile Lending, Leasing & Retailing
                       •         Banking & Financial Services
                                 o            Commercial Lending
                                 o            Community Banks
                                 o            Credit Unions
                                 o            Cash/Debit & Credit Card Lending
                                 o            Commercial Real Estate & Construction
                                 o            Mortgage & Title
                                 o            Personal Lending
                                                      Page 3 of 15
  C:\Users\jjrsp\Desktop\filing\1-0Comp.doc
Case 9:19-cv-81230-RLR Document 1 Entered on FLSD Docket 09/04/2019 Page 4 of 15




                                 o            Small Business Lending
                                 o            Student Lending
                       •         Debt Buying & Factoring
                       •         Energy & Utilities – Commercial & Consumer
                       •         Engineering – Construction & Equipment
                       •         Food, Drug and Retail Stores
                       •         Governmental/Municipalities/Attorney General
                       •         Insurance Industry
                       •         Manufacturing – Small, Medium and Large Businesses
                       •         Mail, Package & Freight Delivery
                       •         Medical Collection and Liens
                       •         Property Management
                       •         Trucking and Equipment Leasing

            6.         At Debski & Associates P.A., we provide our clients with competent
                       representation during all stages of litigation. The growth of our reputation for
                       quality legal work is a direct result of our ability to deliver for our clients. Our
                       qualified staff ensures a professional experience and bottom-line results. Listed
                       below are Debski & Associates P.A.’s main areas of practice. The links below
                       will provide you with specific information pertaining to each of our practice
                       areas.

                       •         Areas of Practice:
                                 Creditor's Rights and Collections Law
                                 Commercial Law and Litigation
                                 Business Litigation
                                 Post-Judgment Collections
                                 Replevin
                                 Mortgage Related Matters
                                 Landlord/Tenant Law
                       •         Collection Areas:
                                 Debski & Associates P.A. Collects In All Florida Counties
                                 Debski & Associates P.A. Collects In All Georgia Counties
                                 Debski & Associates P.A. Collects In All Florida Cities

                                                     Page 4 of 15
  C:\Users\jjrsp\Desktop\filing\1-0Comp.doc
Case 9:19-cv-81230-RLR Document 1 Entered on FLSD Docket 09/04/2019 Page 5 of 15




                                 Debski & Associates P.A. Collects In All Georgia Cities

            7.         Debski & Associates P.A. and/or its Attorneys are members of:
                       Networks
                       •         Transworld System, Inc.
                       •         You’ve Got Claims (YGC Collection Connection)
                       •         TrakAmerica Legal Network
                       Bar Associations
                       •         The Jacksonville Bar Association
                       •         The Florida Bar
                       •         Florida Creditors Bar Association
                       •         American Bar Association
                       •         State Bar of Georgia
                       Organizations
                       •         National Association of Retail Collection Attorneys
                       •         The Association of Credit and Collection Professionals (ACA
                                 International)

  11.       At all times material hereto, the debt the Defendant was attempting to collect was an
            obligation or alleged obligation of the Plaintiff to pay money arising out of a
            transaction in which the money, property, insurance, or services which are the subject
            of the transaction are primarily for personal, family, or household purposes, whether or not
            such obligation had been reduced to judgment within the meaning of the FDCPA 15
            U.S.C. §1692a(5) and the FLCCPA, to wit: a debt for a consumer credit card.

  12.       At all material times:

            a.         The Defendant regularly collects or attempts to collect, directly or indirectly,
                       many consumer debts against many consumers, including the Plaintiff as
                       described in this action, that were due another.

            b.         The consumer debts the Defendant attempts to collect are in default at the time the
                       Defendant receives the debts and attempts to collect said debts, including the debt
                       allegedly owed by the Plaintiff as described in this action.

                                                   Page 5 of 15
  C:\Users\jjrsp\Desktop\filing\1-0Comp.doc
Case 9:19-cv-81230-RLR Document 1 Entered on FLSD Docket 09/04/2019 Page 6 of 15




            c.         These other entities for whom the Defendant regularly collects or attempts to
                       collect debts for are creditors of consumer debtors, including the Plaintiff as
                       described in this action.

            d.         The Defendant is not the original creditor of the Plaintiff and is not the owner of
                       the Plaintiff’s debt as described in this action.

            e.         The Defendant used the United States Postal Service and email in their attempt to
                       collect a consumer debt allegedly owed by the Plaintiff by sending written debt
                       collection demands to the Plaintiff or the Plaintiff's representative.

            f.         The Defendant regularly files lawsuits against consumer debtors to collect
                       consumer debts owed to creditors, including the Plaintiff as described in this
                       action.

            g.         The Defendant advertises that their firm is a law firm whose primary business
                       function is consumer debt collection.

            h.         Based upon the Defendant’s own representations as being debt collectors, it is
                       believed they collect debts against hundreds if not thousands of other consumer
                       debtors on a regular basis.

            i.         The Defendant has officers, directors, employees, and/or other persons trained in
                       consumer debt collection practices and procedures on the staff of their business
                       and they use forms drafted specifically for consumer debt collection in their
                       consumer debt collection activities, and they have utilized such forms against the
                       Plaintiff as described in this action.

            j.         The instances of consumer debt collection activity performed by the Defendant is
                       numerous, frequent, orderly, recurring, uniform, and performed at normal
                       intervals as routinely requested by clients pursuant to established client
                       relationships to a sufficient degree to qualify as “regular” pursuant to the FDCPA
                       and the FLCCPA.

                                                   Page 6 of 15
  C:\Users\jjrsp\Desktop\filing\1-0Comp.doc
Case 9:19-cv-81230-RLR Document 1 Entered on FLSD Docket 09/04/2019 Page 7 of 15




  13.       The Plaintiff has retained the undersigned law firm to represent her in these proceedings
            pursuant to a fee agreement.

  14.       Pursuant to the FDCPA, 15 U.S.C. §1692(k)(3), and F.S. §559.77, if the Plaintiff is
            successful in enforcing liability under the Acts, the Plaintiff is entitled to and requests
            that the Court award her reasonable attorney’s fees and costs incurred.

  15.       All conditions precedent to the filing of this action have occurred, have been satisfied, or
            have been waived.

  16.       The Plaintiffs request trial by jury on all issues triable by jury as of right or by law.



                  COUNT I                     VIOLATION OF THE FDCPA 15 U.S.C. §1692

  17.       Plaintiffs realleges allegations 1 through 16, inclusive, as if fully set forth herein.

  18.       In addition to all other counts of this complaint or in the alternative to them, Plaintiff
            HAROULA LARMER sues Defendant D&A for violations of the FDCPA 15 U.S.C.
            §1692.
  19.       A person fraudulently opened a consumer credit card account with Capital One Bank
            (USA), N.A., (the original creditor) in the name of the Plaintiff HAROULA LARMER.
  20.       Plaintiff HAROULA LARMER did not open the account and did not authorize anyone to
            open the account for her.
  21.       The fraudulent account became delinquent and the original creditor, Capital One Bank
            (USA), N.A., hired the D&A debt collection firm to collect the debt from the Plaintiff
            HAROULA LARMER.
  22.       To collect the debt, the D&A filed suit against HAROULA LARMER in Palm Beach
            County, County Court case# 502014SC010307XXXXMB.
  23.       The summons in that case was served on Graham Larmer, the party believed to have
            fraudulently opened the account. Graham Larmer also intercepted all mail coming to the
            house and concealed his fraudulent activity from HAROULA LARMER.
  24.       Graham Larmer ultimately forged HAROULA LARMER’s signature to a settlement
                                                 Page 7 of 15
  C:\Users\jjrsp\Desktop\filing\1-0Comp.doc
Case 9:19-cv-81230-RLR Document 1 Entered on FLSD Docket 09/04/2019 Page 8 of 15




            agreement in the County Court case and made certain payments towards the settlement
            agreement until his death. The forgery and payments were not known and were not
            authorized by HAROULA LARMER.
  25.       Around October 2018, shortly after the death of Graham Larmer, HAROULA LARMER
            discovered the collection lawsuit.
  26.       On 11/4/2018 HAROULA LARMER’s counsel wrote a letter to D&A advising the debt
            collector that the debt was disputed. A copy of the letter is attached hereto and made a
            part hereof as Exhibit “A”. The letter was sent to the D&A by email and by U.S.P.S.
            Certified Mail, Return Receipt Requested on 11/4/2018. The emailed letter was received
            by the D&A on 11/4/2018 and the certified letter was received by the D&A on 11/8/2018.
  27.       Despite receiving HAROULA LARMER’s written dispute of this debt, D&A did not
            verify the account and pursued the collection lawsuit against her and pursued
            enforcement of the fraudulent settlement agreement against her.
  28.       On 1/10/2019, HAROULA LARMER executed and efiled her CERTIFIED
            OBJECTION TO ENTRY OF FINAL JUDGMENT ON THE PLAINTIFF'S
            MOTION in the County Court case. A copy of the filing is attached hereto and made a
            part hereof as Exhibit “B”.        The Objection specifically stated that the Settlement
            Stipulation was not signed by HAROULA LARMER or with her knowledge and consent
            and that the signature on the Stipulation was forged by another person. A copy of the
            filing was served on D&A on 1/10/2019 along with another written statement by
            HAROULA LARMER that her signature was forged with an example of her signature.
            A copy of the other statement is attached hereto and made a part hereof as Exhibit “C”.
  29.       On or about May 2019, an employee of D&A called HAROULA LARMER’s counsel to
            set a hearing to pursue collection of the fraudulent debt in the County Court case. During
            that call, counsel for HAROULA LARMER again informed D&A that the debt was
            fraudulent. Despite this knowledge, D&A set the matter for hearing before the court.
  30.       On 5/8/2019, the County Court Judge signed an Order setting a special hearing on
            D&A’s Motion for Final Default Judgment for 6/27/2019 at the request of D&A.
  31.       On 5/17/2019, D&A filed a Notice of Receipt of Payment in the County Court case. The
            sole reason for the filing was an effort by D&A to dispute HAROULA LARMER’s claim

                                              Page 8 of 15
  C:\Users\jjrsp\Desktop\filing\1-0Comp.doc
Case 9:19-cv-81230-RLR Document 1 Entered on FLSD Docket 09/04/2019 Page 9 of 15




            of fraud in the County Court case.
  32.       Due to D&A’s continued pursuit of the debt, on 6/1/2019 HAROULA LARMER
            executed and efiled her VERIFIED ANSWER, AFFIRMATIVE DEFENSES, AND
            DEMAND FOR JURY TRIAL in the County Court case. A copy of the filing is
            attached hereto and made a part hereof as Exhibit “D”.          The Answer detailed the
            fraudulent activity of Graham Larmer: his fraudulent opening of the account; his
            concealment of the existence of the County Court Case; his concealment and fraudulent
            execution of the Stipulation for Settlement; and his concealment of the payments made
            pursuant to the Stipulation; all of which was done without the knowledge or consent of
            HAROULA LARMER.
  33.       Due to the Court’s schedule, the hearing was cancelled.
  34.       On or about 6/27/2019, the original creditor, Capital One Bank (USA), N.A., sent
            HAROULA LARMER a written confirmation that the debt was fraudulent. However,
            D&A did not immediately dismiss their lawsuit. The letter is attached hereto and made a
            part hereof as Exhibit “E”. The letter was received by HAROULA LARMER on or
            about 7/8/2019.
  35.       On 7/8/2019, HAROULA LARMER’s attorney sent D&A an email with a copy of the
            letter from the original creditor and once again demanded the case be dismissed.
  36.       On 7/8/2019, HAROULA LARMER’s attorney filed a Motion to Dismiss the County
            Court case. The Motion contained a copy of the letter from the original creditor and once
            again demanded the County Court case be dismissed. The Motion, with a copy of the
            letter from the original creditor and the Notice of Hearing (set for 8/6/2019), was emailed
            to D&A on 7/8/2019. A copy of the Motion, the letter from the original creditor and the
            Notice of Hearing is attached hereto as Exhibit “F”.
  37.       On 7/31/2019, D&A attempted to have HAROULA LARMER enter into a Stipulation for
            Dismissal which would have had her waive some of her rights in exchange for dismissing
            the County Court case. HAROULA LARMER did not agree to the Stipulation.
  38.       Finally, on 8/5/2019, debt collector D&A finally dismissed their collection lawsuit
            against HAROULA LARMER, 270 days after D&A received the certified mailing from
            HAROULA LARMER disputing the debt.

                                              Page 9 of 15
  C:\Users\jjrsp\Desktop\filing\1-0Comp.doc
Case 9:19-cv-81230-RLR Document 1 Entered on FLSD Docket 09/04/2019 Page 10 of 15




  39.       D&A’s aforementioned acts violated the express provisions of §1692d, in that D&A
            engaged in conduct the natural consequence of which is to harass, oppress, or abuse the
            Plaintiff in connection with the collection of the fraudulent debt.
  40.       D&A’s aforementioned acts violated the express provisions of §1692e, in that D&A used
            false, deceptive, or misleading representations or means in connection with the collection
            of the fraudulent debt.
  41.       D&A’s aforementioned acts violated the express provisions of §1692e(2)(A), in that the
            D&A falsely represented the character, amount, or legal status of the fraudulent debt.
  42.       D&A’s aforementioned acts violated the express provisions of §1692e(5), in that the
            D&A threatened to take any action that cannot legally be taken or that is not intended to
            be taken by attempting to collect the fraudulent.
  43.       D&A’s aforementioned acts violated the express provisions of §1692e(10), in that D&A
            used false representations or deceptive means to collect or attempt to collect the
            fraudulent debt or to obtain information concerning a consumer.
  44.       D&A’s aforementioned acts violated the express provisions of §1692f, in that D&A used
            unfair or unconscionable means to collect or attempt to collect the fraudulent debt.
  45.       As a direct and proximate cause of the D&A’s violation of the law, HAROULA
            LARMER suffered damages, including emotional distress, embarrassment, humiliation,
            harassment, loss of sleep, aggravation of pre-existing mental and physical disabilities,
            stress and anxiety.
  46.       As a direct and proximate cause of the D&A’s violation of the law, HAROULA
            LARMER suffered special damages consisting of attorney’s fee incurred for defense of
            the County Court case in the amount of $3,500.00.

  WHEREFORE, The Plaintiff demands trial by jury and judgment against Defendant D&A as
  follows:

  1.        Actual damages suffered by the Plaintiff including emotional distress, embarrassment,
            humiliation, harassment, loss of sleep, aggravation of pre-existing mental and physical
            disabilities, stress and anxiety.


                                                Page 10 of 15
  C:\Users\jjrsp\Desktop\filing\1-0Comp.doc
Case 9:19-cv-81230-RLR Document 1 Entered on FLSD Docket 09/04/2019 Page 11 of 15




  2.        Special damages of $3,500.00 for attorney’s fees incurred in the County Court case.

  3.        Statutory damages pursuant to 15 U.S.C. §1692k up to $1,000.00.

  4.        Attorney’s fees and costs pursuant to 15 U.S.C. § 1692k.

  5.        Such other and further relief in the premises that the Court deems appropriate.




                                    COUNT II    VIOLATION OF FLORIDA’S
                          CONSUMER COLLECTION PRACTICES ACT, CH. 559
  47.       Plaintiff readopts and realleges allegations 1 through 16, inclusive, as if fully set forth
            herein.
  48.       In addition to all other counts of this complaint or in the alternative to them as is appropriate,
            the Plaintiff sues Defendant D&A for violation of violation of the FLCCPA §559.72(9)
            (2018), F.S.
  49.       A person fraudulently opened a consumer credit card account with Capital One Bank
            (USA), N.A., (the original creditor) in the name of the Plaintiff HAROULA LARMER.
  50.       Plaintiff HAROULA LARMER did not open the account and did not authorize anyone to
            open the account for her.
  51.       The fraudulent account became delinquent and the original creditor, Capital One Bank
            (USA), N.A., hired the D&A debt collection firm to collect the debt from the Plaintiff
            HAROULA LARMER.
  52.       To collect the debt, the D&A filed suit against HAROULA LARMER in Palm Beach
            County, County Court case# 502014SC010307XXXXMB.
  53.       The summons in that case was served on Graham Larmer, the party believed to have
            fraudulently opened the account. Graham Larmer also intercepted all mail coming to the
            house and concealed his fraudulent activity from HAROULA LARMER.
  54.       Graham Larmer ultimately forged HAROULA LARMER’s signature to a settlement
            agreement in the County Court case and made certain payments towards the settlement
            agreement until his death. The forgery and payments were not known and were not

                                               Page 11 of 15
  C:\Users\jjrsp\Desktop\filing\1-0Comp.doc
Case 9:19-cv-81230-RLR Document 1 Entered on FLSD Docket 09/04/2019 Page 12 of 15




            authorized by HAROULA LARMER.
  55.       Around October 2018, shortly after the death of Graham Larmer, HAROULA LARMER
            discovered the collection lawsuit.
  56.       On 11/4/2018 HAROULA LARMER’s counsel wrote a letter to D&A advising the debt
            collector that the debt was disputed. A copy of the letter is attached hereto and made a
            part hereof as Exhibit “A”. The letter was sent to the D&A by email and by U.S.P.S.
            Certified Mail, Return Receipt Requested on 11/4/2018. The emailed letter was received
            by the D&A on 11/4/2018 and the certified letter was received by the D&A on 11/8/2018.
  57.       Despite receiving HAROULA LARMER’s written dispute of this debt, D&A did not
            verify the account and pursued the collection lawsuit against her and pursued
            enforcement of the fraudulent settlement agreement against her.
  58.       On 1/10/2019, HAROULA LARMER executed and efiled her CERTIFIED
            OBJECTION TO ENTRY OF FINAL JUDGMENT ON THE PLAINTIFF'S
            MOTION in the County Court case. A copy of the filing is attached hereto and made a
            part hereof as Exhibit “B”.         The Objection specifically stated that the Settlement
            Stipulation was not signed by HAROULA LARMER or with her knowledge and consent
            and that the signature on the Stipulation was forged by another person. A copy of the
            filing was served on D&A on 1/10/2019 along with another written statement by
            HAROULA LARMER that her signature was forged with an example of her signature.
            A copy of the other statement is attached hereto and made a part hereof as Exhibit “C”.
  59.       On or about May 2019, an employee of D&A called HAROULA LARMER’s counsel to
            set a hearing to pursue collection of the fraudulent debt in the County Court case. During
            that call, counsel for HAROULA LARMER again informed D&A that the debt was
            fraudulent. Despite this knowledge, D&A set the matter for hearing before the court.
  60.       On 5/8/2019, the County Court Judge signed an Order setting a special hearing on
            D&A’s Motion for Final Default Judgment for 6/27/2019 at the request of D&A.
  61.       On 5/17/2019, D&A filed a Notice of Receipt of Payment in the County Court case. The
            sole reason for the filing was an effort by D&A to dispute HAROULA LARMER’s claim
            of fraud in the County Court case.
  62.       Due to D&A’s continued pursuit of the debt, on 6/1/2019 HAROULA LARMER

                                              Page 12 of 15
  C:\Users\jjrsp\Desktop\filing\1-0Comp.doc
Case 9:19-cv-81230-RLR Document 1 Entered on FLSD Docket 09/04/2019 Page 13 of 15




            executed and efiled her VERIFIED ANSWER, AFFIRMATIVE DEFENSES, AND
            DEMAND FOR JURY TRIAL in the County Court case. A copy of the filing is
            attached hereto and made a part hereof as Exhibit “D”.          The Answer detailed the
            fraudulent activity of Graham Larmer: his fraudulent opening of the account; his
            concealment of the existence of the County Court Case; his concealment and fraudulent
            execution of the Stipulation for Settlement; and his concealment of the payments made
            pursuant to the Stipulation; all of which was done without the knowledge or consent of
            HAROULA LARMER.
  63.       Due to the Court’s schedule, the hearing was cancelled.
  64.       On or about 6/27/2019, the original creditor, Capital One Bank (USA), N.A., sent
            HAROULA LARMER a written confirmation that the debt was fraudulent. However,
            D&A did not immediately dismiss their lawsuit. The letter is attached hereto and made a
            part hereof as Exhibit “E”. The letter was received by HAROULA LARMER on or
            about 7/8/2019.
  65.       On 7/8/2019, HAROULA LARMER’s attorney sent D&A an email with a copy of the
            letter from the original creditor and once again demanded the case be dismissed.
  66.       On 7/8/2019, HAROULA LARMER’s attorney filed a Motion to Dismiss the County
            Court case. The Motion contained a copy of the letter from the original creditor and once
            again demanded the County Court case be dismissed. The Motion, with a copy of the
            letter from the original creditor and the Notice of Hearing (set for 8/6/2019), was emailed
            to D&A on 7/8/2019. A copy of the Motion, the letter from the original creditor and the
            Notice of Hearing is attached hereto as Exhibit “F”.
  67.       On 7/31/2019, D&A attempted to have HAROULA LARMER enter into a Stipulation for
            Dismissal which would have had her waive some of her rights in exchange for dismissing
            the County Court case. HAROULA LARMER did not agree to the Stipulation.
  68.       Finally, on 8/5/2019, debt collector D&A finally dismissed their collection lawsuit
            against HAROULA LARMER, 270 days after D&A received the certified mailing from
            HAROULA LARMER disputing the debt.
  69.       D&A’s aforementioned acts violated the express provisions of FLCCPA §559.72(9)
            (2018), F.S, in that D&A claimed, attempted, or threatened to enforce a debt when such

                                              Page 13 of 15
  C:\Users\jjrsp\Desktop\filing\1-0Comp.doc
Case 9:19-cv-81230-RLR Document 1 Entered on FLSD Docket 09/04/2019 Page 14 of 15




            person knew that the debt is not legitimate, or asserted the existence of some other legal
            right when such person knew that the right does not exist.
  70.       As a direct and proximate cause of the D&A’s violation of the law, HAROULA
            LARMER suffered damages, including emotional distress, embarrassment, humiliation,
            harassment, loss of sleep, aggravation of pre-existing mental and physical disabilities,
            stress and anxiety.
  71.       As a direct and proximate cause of the D&A’s violation of the law, HAROULA
            LARMER suffered special damages consisting of attorney’s fee incurred for defense of
            the County Court case in the amount of $3,500.00.



  WHEREFORE, The Plaintiff demands trial by jury and judgment against Defendant D&A as
  follows:

  1.        Actual damages suffered by the Plaintiff including emotional distress, embarrassment,
            humiliation, harassment, loss of sleep, aggravation of pre-existing mental and physical
            disabilities, stress and anxiety.

  2.        Statutory Damages of $1,000.

  3.        Special damages of $3,500.00 for attorney’s fees incurred in the County Court case.

  4.        Temporary and permanent injunctive relief enjoining the Defendant from further
            violations of chapter 559, F.S.

  5.        Temporary and permanent injunctive relief requiring the Defendant to abide by the terms
            of the settlement agreement, to accept the payments from the Plaintiff and apply the
            payments to her account accordingly.

  6.        Attorney’s fees and costs pursuant to F.S. §559.77.

  7.        Such other and further relief in the premises that the Court deems appropriate.




                                                Page 14 of 15
  C:\Users\jjrsp\Desktop\filing\1-0Comp.doc
Case 9:19-cv-81230-RLR Document 1 Entered on FLSD Docket 09/04/2019 Page 15 of 15




  Date      9/4/2019                          Respectfully Submitted,


                                              By /s/ John J.R. Skrandel, FL Bar #120413
                                              Jerome F. Skrandel, PL
                                              Counsel for Plaintiff
                                              P.O. Box 14759, North Palm Beach, FL 33408
                                              Phone (561)863-1605 Email JFSPA@MSN.COM



                                                 JURY TRIAL DEMANDED
  Plaintiff demands trial by jury on all issues triable.


                                              By /s/ John J.R. Skrandel, FL Bar #120413
                                              John J.R. Skrandel




                                                     Page 15 of 15
  C:\Users\jjrsp\Desktop\filing\1-0Comp.doc
